Cite as 2015 Ark. App. 52


               ARKANSAS COURT OF APPEALS
                                     DIVISION I
                                    No. CR-14-383



                                                Opinion Delivered   February 4, 2015

 ANTONIO GAMMON                        APPEAL FROM THE CRITTENDEN
                             APPELLANT COUNTY CIRCUIT COURT
                                       [NO. CR-2012-1090]
 V.
                                                HONORABLE RANDY F.
 STATE OF ARKANSAS                              PHILHOURS, JUDGE
                                APPELLEE
                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED

                         BRANDON J. HARRISON, Judge

      Antonio Gammon pleaded guilty to residential burglary and theft of property and

was placed on probation in November 2012. His probation was revoked in January 2014

after the circuit court found that he had committed several violations of his probation.

On appeal, Gammon’s counsel argues that there are no meritorious grounds for appeal and

asks to withdraw as counsel. The clerk of our court mailed a certified copy of counsel’s

motion and brief to Gammon in accordance with Rule 4-3(k)(2) of the Arkansas Rules of

the Supreme Court, informing him of his right to file pro se points for reversal. Gammon

has not filed pro se points for reversal.       Because counsel has complied with the

requirements of Rule 4-3(k), we grant the motion to withdraw and affirm.

      The test for filing a no-merit brief is not whether there is any reversible error, but

whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885

S.W.2d 904 (1994). Based on our review of the record for potential error pursuant to
                                            1
                                 Cite as 2015 Ark. App. 52


Anders v. California, 386 U.S. 738 (1967), and the requirements of Rule 4-3(k), we hold

that Gammon’s appeal is wholly without merit. Therefore, pursuant to sections (a) and

(b) of In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), we issue this

memorandum opinion granting counsel’s motion to withdraw and affirming the circuit

court’s revocation.

       Affirmed; motion to withdraw granted.

       VAUGHT and BROWN, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                            2